United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS MEDICAL CENTER,
Milwaukee, WI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-570
Issued: October 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On January 6, 2011 appellant filed a timely appeal from a September 17, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) granting him a schedule
award. The Board docketed the appeal as No. 11-570.
In a decision dated May 10, 2010, OWCP found that appellant had a three percent
permanent impairment of the right lower extremity and a six percent permanent impairment of
the left lower extremity. It noted that it had previously paid him a schedule award for a three
percent impairment of each lower extremity under file number xxxxxx676. OWCP thus found
that appellant was only entitled to an additional award for a three percent impairment of the left
lower extremity. In a decision dated September 17, 2010, it denied modification of its May 10,
2010 decision. The Board has duly considered the matter and notes, however, that it does not
have the case record for file number xxxxxx676. The absence of this record precludes the Board
from properly reviewing OWCP’s schedule award determination as it relied upon evidence from
file number xxxxxx676 in reaching its conclusions.
As the case record submitted to the Board would not permit an informed adjudication of
the case, the Board finds that the case is not in posture for decision on appeal and must be
remanded to OWCP. On remand, OWCP should combine the present case record, file number

xxxxxx089, with the case record for file number xxxxxx676.1 Following this and any further
necessary development, OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 17, 2010 is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: October 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8
(February 2000).

2

